*654MEMORANDUM **
Rosa Yolanda Lopez appeals the district court’s dismissal of her 28 U.S.C. § 2241 petition and denial of her 28 U.S.C. § 2255 motion challenging the Bureau of Prisons’ termination of its Intensive Confinement Center (“ICC”) program established pursuant to 18 U.S.C. § 4046. We affirm.
Lopez lacked standing because she was not eligible for the ICC program until after the program’s termination. The relevant regulation provides that “[eligibility for consideration of placement in the [ICC] program requires that the inmate is: ... Serving a sentence of more than 30, but not more than 60 months, and is within 24 months of a projected release date.” 28 C.F.R. § 524.31(a)(l)(ii) (2006). Lopez’s projected release date is March 27, 2007. Thus, she did not become eligible for consideration of placement in the ICC program until March 27, 2005, two months after the program’s termination on January 14, 2005. Moreover, the Bureau of Prisons neither conducted a formal ICC eligibility review of Lopez nor decided to place her in the program. Cort v. Crab-tree, 113 F.3d 1081 (9th Cir.1997), which Lopez cites for support, is distinguishable because appellants in that case were both statutorily eligible and received formal notice of eligibility of sentence reduction from the Bureau of Prisons. See id. at 1082-83.
Since Lopez did not suffer an injury in fact, this court lacks subject matter jurisdiction over her petition. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.